Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (William P Polito, J.), entered September 22, 2006 in a declaratory judgment action. The judgment, among other things, declared that Insurance Law §§ 9104 and 9105 do not supersede and/or preempt a specific section of the Rochester City Charter.
*1353It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (Montesano v Madison, 12 Misc 3d 1197[A], 2006 NY Slip Op 51609[U]). Present—Scudder, P.J., Hurlbutt, Fahey, Green and Pine, JJ. [See 12 Misc 3d 1197(A), 2006 NY Slip Op 51609(U) (2007).]